FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                   April 25, 2012
                                 TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court

 NATHAN ANDREW LAIDLEY, on
 his own behalf and on behalf of a class
 of others similarly situated,

          Plaintiff-Appellant,
                                                        No. 11-1339
 v.
                                              (D.C. No. 1:10-CV-03140-WDM-
                                                           BNB)
 CITY AND COUNTY OF DENVER, a
                                                         (D. Colo.)
 Colorado municipal corporation,

          Defendant-Appellee.



                             ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and MATHESON, Circuit Judges.



      After citing Nathan Laidley for driving without a license, a Denver police

officer arranged to have his car towed in accord with Section 54-811 of the city’s

municipal code. Although Mr. Laidley doesn’t know what happened to his car, he

claims he never received it back and presumes it was forfeited. He notes that at

the time of his traffic stop Section 54-813(c) of the municipal code (since



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
repealed) required the owners of certain impounded vehicles to pay a $2,500 bond

or face the prospect of having them auctioned off with the city keeping the

proceeds.

      Eventually Mr. Laidley brought this 42 U.S.C. § 1983 lawsuit against

Denver, arguing that the city violated his Fourth Amendment rights by towing his

car and his Fourteenth Amendment rights by forfeiting it. At summary judgment,

the district court held that the towing of Mr. Laidley’s car was a valid Fourth

Amendment seizure under the “community caretaking” doctrine but declined to

assess whether a Fourteenth Amendment violation occurred after the

impoundment. It declined to do so because, it said, Mr. Laidley had not provided

sufficient evidence that his car was, in fact, auctioned off.

      We agree with the district court’s analysis of Mr. Laidley’s Fourth

Amendment claim. Under the community caretaking doctrine, police officers may

“seize and remove from the streets vehicles impeding traffic or threatening public

safety and convenience.” See South Dakota v. Opperman, 428 U.S. 364, 368-69

(1976). It follows that officers, at least sometimes, will be justified in towing

cars after citing someone for driving without a license. After all, a cited driver

can’t expect to continue to drive his car without a license, and often it will be

unreasonable to leave the car at the site of the traffic stop. Of course, there may

be some situations in which towing won’t qualify as a reasonable seizure under

the Fourth Amendment. See United States v. Duguay, 93 F.3d 346, 353-54 (7th

                                         -2-
Cir. 1996) (holding that the community caretaking doctrine doesn’t apply where

the owner can “provide for the speedy and efficient removal of the car.”). But

Mr. Laidley nowhere argues or provides any evidence suggesting that the towing

of his car was objectively unreasonable under the circumstances in his case.

      Instead, he claims that the officers involved weren’t motivated by

community caretaking concerns and that they instead towed his car for the

purpose of forfeiting it and securing auction proceeds for the city. Opening Br. at

19; Reply Br. at 2. But this is insufficient to establish a Fourth Amendment

violation. “An action is ‘reasonable’ under the Fourth Amendment, regardless of

the individual officer’s state of mind, as long as the circumstances, viewed

objectively, justify the action. The officer’s subjective motivation is irrelevant.”

Brigham City, Utah v. Stuart, 547 U.S. 398, 404 (2006) (quotation and alteration

omitted). Mr. Laidley’s failure to argue that the towing of his car was not

objectively justified under the community caretaking doctrine (whatever any

officer’s actual motivations happened to be) unavoidably spells the end to his

Fourth Amendment claim.

      That leaves us with Mr. Laidley’s Fourteenth Amendment substantive due

process challenge to the forfeiture of his car under Section 54-813(c). Mr.

Laidley objects to the district court’s conclusion that he failed to produce

evidence his car was auctioned off. He notes that his complaint alleged that

Denver police “convert[ed]” his car and he argues that this should have been

                                         -3-
enough. Alternatively, he claims, he should have been permitted at least the

chance to amend his complaint to add further factual detail.

      But even assuming Mr. Laidley is right and the district court erred in

faulting him for failing to supply more evidence that his car was auctioned off,

we must still affirm on a separate ground fully briefed before the district court.

We must because, even accepting Mr. Laidley’s allegation that his car was

forfeited, he has still failed to state a claim as a matter of law under the

Fourteenth Amendment.

      As his counsel clarified at oral argument, Mr. Laidley is not challenging

Section 54-813(c) as invalid under the Fourteenth Amendment. Instead, he argues

that we should hold the forfeiture ordinance invalid as a matter of state law and

then proceed to hold that the officers’ decision to enforce what (later) turned out

to be an invalid ordinance under state law violated his federal substantive due

process rights. To prevail on this theory, a theory challenging executive action,

Mr. Laidley must demonstrate that the forfeiture of his car “shocks the

conscience.” See Dias v. City & County of Denver, 567 F.3d 1169, 1182 (10th

Cir. 2009) (distinguishing between executive and legislative actions for the

purpose of substantive due process analysis); County of Sacramento v. Lewis, 523

U.S. 833, 847 & n.8 (1998).

      And this he has failed to do. As best we can discern, Mr. Laidley proceeds

on the assumption that the enforcement of a municipal ordinance invalid under

                                          -4-
state law (though not yet held to be so) must automatically and necessarily

constitute a conscience-shocking violation of the Fourteenth Amendment. See

Pl.’s Resp. to Def.’s Mot. to Dismiss or for Summ. J. at 6 (“Some Fourteenth

Amendment [cases] . . . require that a court’s conscience be ‘shocked’ before a

substantive due process claim will be permitted. Assuming the requirement

applies . . . it is met - where the Complaint alleges a scheme by the City to snatch

and forfeit citizens’ cars without legal authority [under state law] to do so.”). But

that assumption is simply in error. Even clear violations of state law do not

automatically or necessarily rise to the level of substantive due process violations.

A great deal more is required. As the Supreme Court has explained, substantive

due process is not “a font of tort law” supplanting or duplicating state law but is

reserved for “patently egregious” conduct. Lewis, 523 U.S. at 848, 850 (internal

quotation marks omitted); see also Rector v. City & County of Denver, 348 F.3d

935, 947-48 (10th Cir. 2003) (allegation that a municipal ordinance violates state

law, “[e]ven if true,” does not automatically “amount to a violation of federal due

process protections”). And Mr. Laidley has not shown that the facts of his case,

even if they amount to a violation of state law, meet the Constitution’s much

higher standard.




                                         -5-
Affirmed.

            ENTERED FOR THE COURT



            Neil M. Gorsuch
            Circuit Judge




             -6-